UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-34070 MINATURA GOLD (Exact name of registrant as specified in its charter) Nevada 20-8273426 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2831 St. Rose Pkwy, #265, Henderson, NV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (775) 980-1490 Copies of Communications to: Stoecklein Law Group 402 West Broadway
